114 F.3d 1193w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Antonio R. CARRILLO;  Janet E. Carrillo, Plaintiffs-Appellants,v.Linda J. BLESSING;  State of Arizona, Dept. of EconomicSecurity, Division of Children and Family Services,Administration for Children, Youth and Families, ChildProtective Services;  Mary Ault, individually and asDirector of the State of Arizona Division of Children andFamily Services, Child Protective Services;  FloraSotomayer, individually and as Acting Program Administratorfor Child Protective Services;  Francisco Aguirre,individually and as managing case supervisor for ChildProtective Services;  Juan Coss, individually and asmanaging case supervisor for Child Protective Services;Robert Cox;  John Higgins, Kay Butera, individually and associal case workers for Child Protective Services,Defendants-Appellees.
No. 96-15814.
United States Court of Appeals, Ninth Circuit.
Submitted May 19, 1997.*Decided May 21, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION